
	
		I
		111th CONGRESS
		1st Session
		H. R. 3601
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Credit CARD Act of 2009 to provide an
		  earlier effective date, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit CARD Act Effective Date Change
			 Act.
		2.Change in
			 effective dateSection 3 of
			 the Credit Card Accountability Responsibility and Disclosure Act of 2009 (15
			 U.S.C. 1602 nt.) is amended by striking become effective 9 months after
			 the date of enactment of this Act, and inserting take effect on
			 the date of the enactment of the Credit CARD Act Effective Date Change
			 Act,.
		
